Title: Cash Accounts, June 1773
From: Washington, George
To: 



[June 1773]



Cash


June 23—
To Ditto [cash] recd in part of David Kennedys Rent of Mr Geo: Johnston
£104. 8.3



To Ditto recd from Captn Law[renc]e Sanford for 10 Barls of Flour sold at Phila.
14. 8.3


Contra


12—
By ditto pd Edwd Williams
1. 4.0


15—
By Servants
0. 3.0



By Cash paid John Keene for Barrl Staves £38 Maryd Cury equal to
28.12.9



By ditto paid for 5 dozn course Mett: But[tons]
0. 3.9


20—
By Cash pd the Revd [Lee] Massey readg the Service over Miss Custis
2. 6.3


23—
By Charity
0. 6.0



By Mr [William] Belmains Acct
1. 4.2



By James Connells Acct for a Coffin &ca for Miss Custis
7.17.9



24—
By Cash paid Mr [David] Hoops of Phila. for a Phaeton bot of him £50 Pena
40. 0.0



By Cash paid Thos Bishop
9. 0.0



By Charity
0. 3.9



By Cash paid Colo. [John] Carlyle for Governor [Robert] Eden
12.15.0


